PER CURIAM.
This is an appeal from a judgment and sentence entered by the trial court for a charged direct criminal contempt. The judgment and sentence must be reversed upon the authority of Moore v. State, Fla.App.1971, 24S So.2d 880. The state attempts to argue that there was a substantial compliance with rule 1.830, Fla. Rules of Criminal Procedure, 33 F.S.A., but the record reveals: (1) a failure to recite in the judgment those facts upon which the adjudication of guilt is based, (2) a failure to inform the defendant prior to adjudication *145of the accusation against him, (3) a failure to inquire as to whether the defendant had any cause to show why he should not be adjudged guilty, (4) a failure to give the defendant an opportunity to present evidence of excusing or mitigating circumstances.
Reversed.